Title: Robley Dunglison to James Madison, 8 September 1831
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    University of Virginia 
                                
                                Sepr. 8th. 1831
                            
                        
                        A Letter has been received recently from Mr Long, in which, I regret to say, it is stated, that after three
                            years of Turbulence, the affairs of the London University seem to be drawing to a Crisis, and that a fortnight will
                            determine whether he still may continue attached to it. In the "Observer" which I send you, you will discover manifest
                            evidence that the affairs of the university are not going on well: and in a Journal, received today, it is stated, that at a
                            meeting of the Proprietors it was determined to recommend to the Council to remove Professor Patteson (formerly of
                            Baltimore) from his Chair—it being merely asserted as necessary for the prosperity of the Institution. Its affairs are
                            manifestly in a bad state, & from the fact of Mr Long having referred to their condition, for the first time & in
                            such strong terms, I fear they may not readily admit of remedy. This I regret for his sake as well as for the cause of
                            Education in general. I do not know how the result has been brought about: probably by the incessant misunderstandings
                            amongst the officers: as well as amongst the Council & Proprietors.
                        Hoping that your Rheumatism is leaving you and with respectful regards to Mrs Madison, have the goodness to
                            believe me, with the most lively respect & regard, dear Sir, faithfully yours.
                        
                            
                                Robley Dunglison
                            
                        
                    